Citation Nr: 1115786	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  He had additional service with the Illinois Army National Guard from July 1980 to July 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from November 2004 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The Board notes that medical evidence of record reflects current diagnoses of bipolar disorder, dysthymia, and intermittent explosive disorder in addition to major depressive disorder.  The Board has therefore recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service. In addition, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran was afforded a VA audiological examination in January 2004.  Although service treatment records contained a May 1976 pre-enlistment audiogram, a separation audiogram was not available.  Subsequent to the VA examination, the Veteran submitted a July 1980 National Guard enlistment examination, which included an audiogram completed within one year of the Veteran's July 1979 separation from active service.  Additionally, the Board notes that although the January 2004 VA examiner identified both in-service and post-service noise exposure during examination, he did not provide a clear statement of reasons and bases for his conclusion that the Veteran's hearing loss was not likely incurred in military service.  The Board finds, therefore, that a remand for a supplemental VA medical opinion is necessary to address findings from a July 1980 National Guard enlistment audiogram and to provide a statement of reasons and bases for the opinion rendered based on the available medical evidence.

Hepatitis C

The Veteran was diagnosed with hepatitis C in November 1997.  The Veteran has reported that he believes his hepatitis C is related to air gun inoculations provided in service.  The Veteran has also reported that he stepped on a bottle in service and required five stitches.  Although the Veteran denied having other risk factors for hepatitis C during his Board hearing and during a RO hearing, including blood transfusions and intravenous drug use, the medical evidence of record reflects several risk factors that should be considered on examination.  The Veteran was admitted for six months of drug detoxification while stationed in Mannheim, Germany for the improper use of heroin in May 1979 including intravenous use.  The Veteran was also noted, in several VA treatment reports, to have had a history of a blood transfusion sometime between 1989 and 1992 after a motorcycle accident.  VA treatment records dated in 1998 and 1999 also note that the Veteran had been in prison for possession of cocaine, though the Veteran denied use.  VA treatment records also show that the Veteran also reported possible transmission of hepatitis C through prostitutes in the 1970s.  

The Board notes that an injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of drug or alcohol abuse by the claimant. 38 C.F.R. § 3.301(d) (2010).  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  Id; See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m) (2009).  VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The Veteran has not yet been afforded a VA examination to address his hepatitis C.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's hepatitis C is related to service, versus illicit drug use or other risk factors not associated with service.  

Insomnia

Medical evidence of record reflects current treatment for insomnia.  The Veteran reported during his April 2010 Board hearing that his insomnia began two months after his separation from service.  The Board finds that a remand is necessary so that the Veteran can be afforded a VA examination to determine if his current insomnia is etiologically related to service. 

Acquired Psychiatric Disorder

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During the Veteran's April 2010 Board hearing, he reported that he was hospitalized while stationed in Mannheim, Germany for three days in 1978 for depression.  He reported that he was also seen in Fort Knox, Kentucky in 1979 for depression, though he was not treated at that time.  The Veteran reported that he continued to have depressive symptoms after service.  He indicated that he first sought treatment after service at the Lakeside VA Medical Center in Chicago, Illinois in the 1980s.  In an earlier correspondence, the Veteran had identified treatment at the Lakeside VA Medical Center since 1994.  Available clinical records from Mannheim, Germany do not reflect treatment for depression; however the Veteran was admitted to psychiatry for six months of drug detoxification for the improper use of heroin in May 1979.  

Treatment records dated from 1980 to 1996 have not been associated with the claims file.  The RO should obtain any outstanding VA medical records from the Lakeside VA Medical Center in Chicago, Illinois and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Thereafter, the Veteran should be afforded a VA examination to determine if he has a current acquired psychiatric disorder etiologically related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding VA treatment records which pertain to the Veteran's claimed psychiatric disorder, and should associate them with the claims file.  The Board notes that the Veteran has identified treatment at the Lakeside VA Medical Center in Chicago, Illinois beginning in 1980.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The RO/AMC should refer the case to an appropriate VA audiologist for a supplemental medical opinion to determine if the Veteran's bilateral hearing loss is related to service.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review.  The examiner should review the entire claims file, to the Veteran's May 1976 pre-enlistment audiological evaluation and a July 1980 National Guard enlistment audiological evaluation associated with the file subsequent to the Veteran's last VA examination.  The Board notes that the July 1980 audiogram was completed within one year of the Veteran's separation from service.  The examiner should state, based on the available evidence, whether it is at least as likely as not that bilateral hearing loss was incurred in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  The examiner should specifically comment on findings the Veteran's May 1976 pre-enlistment audiological evaluation and a July 1980 National Guard enlistment audiological evaluation.

3.  The Veteran should be afforded a VA examination within the appropriate specialty to address the likely etiology of his hepatitis C.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review before the examination. The examiner must review the entire claims file.

The Veteran has identified a risk factor of having been exposed to blood from air gun inoculations provided in service.  The Veteran has also reported that he stepped on a bottle in service and required five stitches. 
Additionally, medical evidence of record shows that the Veteran has other possible risk factors for hepatitis C.  In that regard, the Veteran was admitted for six months of drug detoxification while stationed in Mannheim, Germany for the improper use of heroin in May 1979 including intravenous use.  The Veteran was noted, in several VA treatment reports, to have had a history of a blood transfusion sometime between 1989 and 1992 after a motorcycle accident.  VA treatment records dated in 1998 and 1999 also note that the Veteran had been in prison for possession of cocaine, though the Veteran denied use.  The Veteran also reported possible transmission of hepatitis C through prostitutes in the 1970s.  

The VA examiner should state whether it is at least as likely as not that the Veteran's current hepatitis C is related to his active military service.  In responding, please include a discussion of all of the risk factors identified by the Veteran and by the medical record.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  

4.  The Veteran should be afforded a VA examination within the appropriate specialty to address the etiology of his insomnia.  The claims folder must be made available to the examiner for review before the examination.  The examiner must review the entire claims file and should determine whether the Veteran has primary insomnia or insomnia due to some physical or mental disorder and then render an opinion as to whether it is at least as likely as not that the Veteran's insomnia is etiologically related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  The VA examiner should specifically address the Veteran's lay testimony indicating that he had trouble with sleep shortly after his separation from service. 

5.  After all available evidence has been associated with the claims file, the Veteran should be afforded a VA psychiatric examination.  The claims folder must be made available to the examiner for review before the examination.  The examiner must review the entire claims file.  The VA examiner should identify all currently diagnosed acquired psychiatric disorders, and should render an opinion as to whether it is at least as likely as not such disorder is etiologically related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  The VA examiner should specifically discuss any pertinent findings from the Veteran's service treatment records, to include a psychiatric hospitalization in service for heroin detoxification.

6.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence. If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


